ACCEPTED
                                                                                          03-14-00117-CV
                                                                                                  5192913
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                      5/7/2015 1:06:18 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                            NO. 03-14-00117-CV

                                                           FILED IN
                                                    3rd COURT OF APPEALS
                     IN THE COURT OF APPEALS FOR THE AUSTIN, TEXAS
                 THIRD COURT OF APPEALS DISTRICT OF TEXAS
                                                    5/7/2015 1:06:18 PM
                                AT AUSTIN             JEFFREY D. KYLE
                                                            Clerk



                                 NASH JESUS GONZALES
                             AND GONZALES & GONZALES, P.C.,

                                                                  APPELLANTS
                                                           v.

                                     MARISSA ANN GONZALES,

                                                                  APPELLEES


                    From the 200th District Court , Travis County Texas
                       The Honorable Lora J. Livingston, Presiding
                           Trial Court No. D-1-FM-11-005140


                        UNOPPOSED MOTION TO EXTEND TIME
                         TO FILE APPELLANTS’ REPLY BRIEF

TO THE HONORABLE COURT OF APPEALS:

         This is Appellants Nash Jesus Gonzales and Gonzales & Gonzales, P.C.’s

Unopposed Motion to Extend Time to File Appellants' Reply Brief by which they

request a 20 day extension of time in which to file their Reply Brief. TEX. R. APP. P.

10.5(b), 38.6(d). In support of this request, Appellants would show the Court the

following:


Unopposed Motion to Extend Time to File Appellants' Reply Brief                  Page 1
1.       The deadline for filing the Appellants' Reply Brief is Thursday, May 7, 2015;

2.       The length of the extension sought is twenty days to Wednesday, May 27,
         2015;

3.       Appellants reasonably need the extension of time for the following reasons.

         Appellants need the additional time because the undersigned attorney, the
         lawyer responsible for drafting the Reply Brief, was unable to devote the
         necessary time to complete it before it is due to be filed as a result of other pre-
         scheduled matters on Counsel’s docket during the time in which the Brief was
         to be prepared and filed, including a full day mediation in Austin, preparation
         for bench trial (though trial was continued due to other matters on the Court’s
         docket), a second mediation in Dallas, and Counsel’s all day participation in
         the Collin County 8th Grade Mock Trial Program as a Coordinator. As a result
         of these and other time-consuming matters that are less readily identifiable
         because they do not consume large blocks of time individually but do when
         taken together, Counsel was unable to devote the time necessary to preparing
         Appellants Nash Jesus Gonzales and Gonzales & Gonzales, P.C.'s Appellants'
         Reply Brief and needs the additional time past the due date to prepare the
         Brief.

4.       No previous extension regarding the deadline for filing the Appellant’s Reply
         Brief has been sought or granted.

5.       As reflected in the Certificate of Conference, this relief is unopposed Appellee.

         For these reasons, Appellants Nash Jesus Gonzales and Gonzales & Gonzales,

P.C. request that this Court grant an extension of twenty days, to and including

Wednesday, May 27, 2015, for filing their Appellant’ Reply Brief.

                                                        Respectfully submitted,

                                                        /s/ Thomas B. Cowart
                                                        Thomas B. Cowart
                                                        Texas Bar No. 00787295
                                                        Wasoff & Cowart, PLLC

Unopposed Motion to Extend Time to File Appellants' Reply Brief                         Page 2
                                                        100 North Central Expressway, Suite 100
                                                        Richardson, Texas 75080
                                                        Phone: 214-692-9700
                                                        Fax: 214-550-2674
                                                        email: tom@tcowart.com

                                                        Attorneys for Appellants Nash Jesus Gonzales
                                                        and Gonzales & Gonzales, P.C.

                                CERTIFICATE OF CONFERENCE

      This is to certify that I conferred via email with Mr. Wilson Shirley attorney
for Appellee concerning the relief sought in this motion. Mr. Burnett advised me that
Appellee is unopposed to the relief requested herein.

                                                        /s/ Thomas B. Cowart
                                                        Thomas B. Cowart


                                    CERTIFICATE OF SERVICE

       This is to certify that on May 7, 2015, a true and correct copy of this
Unopposed Motion to Extend Time to File Appellants' Reply Brief was served upon
the following via the efile system:

C. Wilson Shirley III
wilson@ssjmlaw.com
Jessica Marcoux Hall
jessica@ssjmlaw.com
4330 Gaines Ranch Loop, Suite 150
Austin, Texas 78735
512-347-1604
512-347-1676 Facsimile

Attorneys for Appellee Marissa Ann Gonzales


                                                                    /s/ Thomas B. Cowart
                                                                    Thomas B. Cowart

Unopposed Motion to Extend Time to File Appellants' Reply Brief                                Page 3